Citation Nr: 0204204	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  00-12 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder, currently rated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from March 1951 to April 
1953.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, Puerto Rico, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  It is not shown that post-traumatic stress disorder 
results in intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss. 

3.  There are no extraordinary factors associated with the 
service-connected post-traumatic stress disorder productive 
of an unusual disability picture so as to warrant 
consideration of an extraschedular rating. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for post-traumatic stress disorder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.130, Diagnostic Code (DC) 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, the Board finds that the 
VA's duties, as set out in the VCAA, have nonetheless been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by statement of the case dated in 
November 1999, supplemental statement of the case dated in 
November 2001 and by letter from the RO dated in November 
2001.  The Board concludes that the discussion therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  Thus, there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  The necessary evidence, to include 
VA examination reports, outpatient treatment reports and a 
report from a social and industrial survey, has been obtained 
by the RO, and there is no specific reference to any other 
pertinent records that need to be obtained.  In this regard, 
the VA outpatient treatment records from VA medical 
facilities in Orlando and San Juan referenced by the veteran 
in his August 1999 substantive appeal and August 2000 
statement have been obtained.  As such, the Board finds that 
the development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted.  

II. Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Occupational and social impairment due to mild or transient 
symptoms of psychiatric disorders, such as post-traumatic 
stress disorder, which decrease work efficiency and the 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medical warrant a 10 percent disability rating.  
38 C.F.R. § 4.130, DC 9411.  

Occupational and social impairment due to psychiatric 
disorders, such as post-traumatic stress disorder, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrants a 30 percent disability rating.  38 C.F.R. § 4.130, 
DC 9411 (2001). 


III. Factual Background/Analysis

Service connection for post-traumatic stress disorder was 
granted by a May 1999 rating decision.  A 10 percent rating 
was assigned and has been confirmed until he present time.  
In light of the fact that the claim for increased 
compensation at issue stems from an appeal of this initial 
disability ratings assigned for post-traumatic stress 
disorder, the adjudication below will include consideration 
of whether there is any basis for "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The evidence before the RO at the time of its May 1999 rating 
decision included reports from a December 1998 VA psychiatric 
examination.  At that time, it was indicated that the veteran 
had never been hospitalized for treatment for a psychiatric 
disorder and was not undergoing regular outpatient 
psychiatric treatment.  The veteran was reported to have 
retired from the Unites States Postal Service in 1977 after 
suffering a myocardial infarction.  It was reported that the 
veteran had not worked since his retirement.  The physician 
indicated that he had reviewed the psychiatric reports 
contained in the veteran's claims file.  The veteran reported 
having difficulty with sleeping due to memories of his 
service in Korea, and that he occasionally could not fall 
asleep even with medication.  He indicated that he had 
difficulty with stress, and particularly did not like being 
told what to do by others.  Thus, he preferred to be left 
alone to do what he pleased.  

Upon mental status examination in December 1998, the veteran 
answered questions adequately, and his responses were 
relevant, coherent and logical.  He reported having poor 
frustration tolerance and tension concerning minimal details.  
The veteran also complained about chronic sleeping problems 
that were only partially alleviated with medication.  When he 
has trouble sleeping, the veteran described having disturbing 
thoughts about his wartime experiences in Korea.  He stated 
that he derived pleasure from activities in his backyard.  
The veteran did not describe any dissociative episodes, and 
he was not observed to be delusional or hallucinating.  
Affect was adequate and mood was tense, and the veteran was 
oriented to person, place and time.  Memory was adequate, 
judgment was preserved and intellectual functioning was 
maintained.  Insight was poor.  The diagnosis following this 
examination was mild anxiety disorder, not otherwise 
specified.  The Global Assessment of Functioning (GAF) score 
was 70, which correlates to mild symptoms with some 
difficulty in social or occupational functioning.  

A VA fee basis physician submitted an opinion in February 
1999 indicating that the veteran was suffering from post-
traumatic stress disorder as a result of his service during 
the Korean War.  This physician opined that the veteran's 
post-traumatic stress disorder was "chronic and severe."  
Additional evidence of record includes VA outpatient 
treatment reports dated in 1998 and 1999 reflecting 
psychiatric treatment.  These reports indicate that the 
veteran was taking medication to treat his psychiatric 
symptoms. 

Reports from a social and industrial survey conducted in 
August 2001 show the veteran describing constant memories of 
the war and frequent nightmares associated with his wartime 
service.  Again, he emphasized that he enjoyed spending a lot 
of time alone in his yard.  He stated that he avoided crowds 
and did not talk to his neighbors, but it was indicated that 
he attended meetings with the American Legion.   The 
veteran's wife stated that the veteran has frequent 
nightmares in which he becomes agitated.  Interviews with the 
veteran's neighbors revealed no abnormal behavior, and one 
neighbor indicated the veteran has a taxi or "shopping 
car." 

The veteran was most recently afforded a VA psychiatric 
examination in October 2001.  It was indicated that the 
psychiatric clinical record had been reviewed.  When asked 
how he was doing, the veteran responded that some days were 
better than others.  Noises that sounded similar to the 
explosions he experienced in Korea bothered him; he also 
described occasional nightmares about combat.  He again 
stated that he enjoyed working by himself in his backyard and 
that he did not like to be interrupted by others.  The 
veteran did not describe having any major problems with his 
marriage.  Upon mental status examination, the veteran was 
observed to be well nourished and groomed and to be alert.  
No delusions or hallucinations were reported and there was no 
suicidal or homicidal ideation.  At times, the veteran was 
said to become depressed, ill-humored, irritable and 
isolated.  The veteran's affect was adequate and his mood was 
mildly depressed.  He was oriented to person, place and time.  
Some difficulty with memory was observed, specifically for 
more recent events.  He demonstrated difficulty in retention 
and recall.  Judgment was fair but insight was poor. 

The psychiatrist who conducted this examination found that 
functioning was affected more prominently by depression 
rather than post-traumatic stress disorder.  The diagnoses on 
Axis I were post-traumatic stress disorder and depressive 
disorder, and GAF scores of 70 and 60-65 were assigned for 
symptomatology attributable to post-traumatic stress disorder 
and depressive disorder, respectively.  A GAF score of 60 
represents moderate symptomatology or moderate difficulty in 
social or occupational functioning.  The overall GAF score 
was 60. 

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that the criteria for a rating in 
excess for post-traumatic stress disorder are not met.  As 
indicated, a rating in excess of 10 percent for post-
traumatic stress disorder under DC 9411 requires intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks chronic sleep impairment, or mild memory loss.  
While the record does reflect evidence of sleeplessness 
associated with the veteran's recollection of his service in 
the Korean War and some impairment of memory was described 
upon the most recent VA psychiatric examination, there is no 
indication that this symptomatology ever at times results in 
the "inability to perform occupational tasks."  As support 
for this assertion, the GAF score assigned for disability 
attributable to post-traumatic stress disorder is not 
consistent with the criteria for a 30 percent rating, as a 
GAF score of 70 correlates with a person who has only mild 
symptomatology with some difficulty in social or occupational 
functioning.  

The evidence indicates that the veteran is married, and he 
described no "major" problems associated with his marriage.  
Also, while the veteran is retired, there is evidence that he 
is able to operate a taxi or "shopping car" at least on 
occasion.  He also has described enjoyment and fulfillment 
with completing tasks, albeit in seclusion, in his backyard.  
In addition, the evidence suggests that the veteran's 
symptoms are well controlled by medication.  As such, the 
Board finds the 10 percent rating currently assigned to be 
the appropriate rating given the criteria enumerated under DC 
9411. 

In making the above determination, the Board has considered 
the opinion expressed by the fee basis physiatrist expressed 
in February 1999 that the veteran's post-traumatic stress 
disorder was "severe."  However, in contrast to the VA 
medical examinations describe above, this opinion is not 
accompanied by extensive clinical findings or discussion of 
the pertinent clinical history.  Thus, as the United States 
Court of Appeals for Veterans Claims has held that the 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and that the probative weight of a medical opinion 
may be reduced if the examiner fails to explain the basis for 
an opinion, the probative weight of the February 1999 opinion 
is clearly outweighed the VA clinical evidence detailed 
above.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993).

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected post-traumatic stress disorder is demonstrated, nor 
is there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  

The Board has also reviewed the claim for a compensable 
rating mindful of the guidance of Fenderson.  The RO has 
noted consideration of all pertinent evidence, and has 
assigned the 10 percent rating since the grant of service 
connection.  The Board on review concurs with that rating.  
The logic set forth above, in determining that a rating in 
excess of 10 percent is not warranted, is the same as used to 
determine that higher "staged" ratings are not warranted 
for an earlier time.  Thus, a rating in excess of 10 percent 
is not warranted for any portion of the time period in 
question.
 

ORDER

Entitlement to an initial rating for post-traumatic stress 
disorder in excess of 10 percent is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

